Citation Nr: 0916284	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-12 592	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for sacroiliac strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

The Veteran filed a claim for an increased disability rating 
in March 2006.  Following a denial of the claim in June 2006, 
the Veteran perfected a timely appeal to the Board of 
Veterans' Appeals (Board).  In an October 2007 decision, the 
Board denied a disability rating greater than 40 percent for 
the Veteran's low back disability.  A motion to advance the 
Veteran's appeal on the Board's docket was granted in October 
2007.  The appeal has received expedited treatment since that 
time.  38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran appealed the Board's October 2007 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 order, the Court granted a joint motion for 
remand filed by both parties in the case and ordered that the 
appeal be returned to the Board for further action in 
accordance with the joint motion.

The Board then remanded the matter for further evidentiary 
development in July 2008.  Based upon the evidence assembled 
following the remand, service connection for radiculopathy 
involving both legs was granted.  The Veteran was notified of 
this grant in a March 2009 letter.  As of this point, he has 
not disagreed with the ratings assigned or the effective 
date.  This grant represents a complete resolution of the 
appeal as to that issue, and therefore will not be addressed 
further herein.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  If the Veteran desires to challenge the disability 
rating or the effective date assigned to the impairment 
resulting from radiculopathy, he is required to file a timely 
notice of disagreement with the March 2009 rating decision or 
alternatively, a claim for entitlement to an increased 
disability rating and/or earlier effective date.  We note 
that he was so informed in the March 2009 letter.

Following the completion of the development ordered on 
remand, the remaining matter, entitlement to a disability 
rating greater than 40 percent for sacroiliac strain, has 
been returned to the Board for further appellate review.




FINDING OF FACT

The Veteran does not have unfavorable ankylosis of his 
sacroiliac spine, and has not been prescribed bed rest by a 
physician for relief of his back problems.  


CONCLUSION OF LAW

A disability rating greater than 40 percent is not warranted 
for sacroiliac strain.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of April 2006, prior to 
the initial adjudication of his claim for an increased 
disability rating.  He was provided with the substance of the 
regulations governing the adjudication of claims involving 
disabilities of the spine in the March 2007 Statement of the 
Case.

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was 
provided with such information in the April 2006 letter.

Regarding a claim for an increased disability rating, VA must 
notify the Veteran that the evidence required to substantiate 
the claim includes evidence demonstrating a worsening or 
increase in the severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life, general notice that a disability rating is determined 
by application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
has not been provided with a single letter incorporating this 
information.  However, review of the file convinces the Board 
that the Veteran has actual knowledge of these principles and 
has demonstrated them in throughout this appeal process.  In 
support of this conclusion, we note the Veteran's cogent and 
fluent contentions made in support of his claim for an 
increased rating, including the lay and medical statements he 
has submitted in support of his claim, knowledgably 
addressing the very points discussed in Vazquez.  
Furthermore, he has been represented throughout this appeal 
by articulate and knowledgeable representatives who have 
advised him of these matters and have filed helpful written 
argument in support of his claim.  The Board is therefore 
unable to find any prejudice to the Veteran's claim in the 
absence of a single letter meeting the criteria set forth in 
Vazquez.

The Veteran's VA medical records, private medical records, 
and VA medical examinations have been obtained in support of 
his claim.  He and his representative have presented relevant 
written argument in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1.  
However, the Court has held that, where, as here, entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, because this appeal has been 
ongoing for a lengthy period of time, and because the level 
of a Veteran's disability may fluctuate over time, the VA is 
required to consider the level of the Veteran's impairment 
throughout the entire period.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

Under the governing regulation, sacroiliac injury and 
weakness is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  The currently-assigned 
40 percent disability rating reflects symptoms such as 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A higher disability rating is warranted only in the 
case of unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent), or unfavorable ankylosis of the entire 
spine (100 percent).  The General Rating Formula specifies 
that the formula must be applied regardless of symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  It additionally provides that any associated 
objective neurologic abnormalities must be evaluated 
separately, under an appropriate diagnostic code.  

In this case, all the medical evidence of record is clear 
that the Veteran does not have unfavorable ankylosis of any 
part of his spine.  As such, a higher disability rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine is not warranted.  Although we acknowledge that the 
Veteran experiences significant pain, the intention of the 
drafters of the General Rating Formula is clear that his pain 
is already encompassed in the significant 40 percent 
disability rating assigned.  As noted, above, his associated 
objective neurologic abnormalities involving radiation to 
both legs have been separately rated as instructed by the 
General Rating Formula.

We note that the Veteran also carries a diagnosis of 
degenerative disc disease in the sacroiliac region.  
Intervertebral disc syndrome is currently evaluated either on 
the total duration of incapacitating episodes over the 
previous twelve months or by combining under 38 C.F.R. § 4.25 
(the combined ratings table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293/5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  When rating intervertebral disc syndrome based 
upon incapacitating episodes, and the incapacitating episodes 
have a total duration of at least six weeks during the past 
twelve months, a disability rating of 60 percent is provided.  
When the incapacitating episodes have a total duration of at 
least four weeks but less than six weeks during the past 
twelve months, a disability rating of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this regard, although voluminous medical records, both 
private and VA, have been obtained for review, none of them 
indicate that the Veteran has been prescribed bed rest on 
account of his back problems.  Although the Veteran reported 
during a VA examination that he had had over fifty 
incapacitating episodes, each lasting hours, during the 
previous year, this is not the specific type of 
incapacitation envisioned by the drafters of the binding 
regulation set forth above.  Thus, it is the other method, 
that of combining orthopedic and neurological manifestations, 
which yields the greater benefit for the Veteran in this 
case, (and which was accomplished.  Since filing his claim, 
the combined evaluation for the Veteran's service connected 
back disability has increased from 40 percent to 60 percent).

The Board recognizes the Veteran's increasing limitations due 
to his service-connected back problem.  Lay statements attest 
to the fact that the Veteran can no longer assist his wife 
with activities such as grocery shopping and that he cannot 
walk long distances due to back pain.  Physician statements 
confirm that he would be a candidate for further back surgery 
but for his poor cardiac status.  Lastly, a statement from a 
former employer demonstrates that the Veteran had to cease 
working at a golf club on account of his back condition and 
that he is additionally unable to enjoy playing golf or 
participate in any golf activities himself on account of his 
back condition.  While the Board is sympathetic to this 
situation and the Veteran's frustration with it, there is no 
basis under law for the assignment of a disability rating in 
excess of 40 percent for the Veteran's service-connected 
sacroiliac strain.  The preponderance of the evidence is 
against the claim and the appeal must be denied.  


ORDER

A disability rating greater than 40 percent for sacroiliac 
strain is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


